Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Rich Christiansen on 07/25/2022.
 
The application is amended as follows: 

IN THE CLAIMS 
Amend claims 1, 9, 11, 17 and 19:
Cancel claim 8:
Add new claims 21 and 22:
1.	 (Currently amended)	A method, comprising:
receiving, by a server, a trigger signal from a triggering device coupled to a data center hardware network, the triggering device comprising an unprovisioned component within the data center hardware network;
transmitting, by the server, an executable script to the triggering device, the executable script configured to instruct the triggering device to generate a definition file comprising a unique identifier of the triggering device;
receiving, by the server, the definition file from the triggering device;
determining that the triggering device is correctly wired;
identifying, by the server, a configuration file associated with the triggering device based at least in part on the unique identifier; and
provisioning the triggering device by delivering, by the server, the configuration file to the triggering device.
2.	(Original)	The method of claim 1, wherein the data center hardware network comprises a Clos network.
3.	(Original)	The method of claim 1, wherein the data center hardware network comprises a spine-and-leaf architecture.
4.	(Original)	The method of claim 1, wherein the unique identifier of the triggering device comprises a serial number.
5.	(Original)	The method of claim 1, wherein the executable script is configured to instruct the triggering device to identify neighboring devices.
6.	(Original)	The method of claim 5, wherein the definition file further comprises information identifying neighboring devices of the triggering device.
7.	(Original)	The method of claim 6,  wherein the information identifying neighboring devices of the triggering device comprises at least one of: a serial number of a neighboring device; and wiring port information.
8.	(Cancelled).
9.	(Currently amended)	The method of claim[[ 8]] 1, wherein determining that the triggering device is correctly wired comprises: comparing the identified neighboring devices to a set of expected neighboring devices for the triggering device; and identifying the triggering device as properly wired when the identified neighboring devices match the set of expected neighboring devices.
10.	(Original)	The method of claim 9, further comprising delivering a message indicating that the triggering device is correctly wired.
11.	(Currently amended)	A method, comprising:
receiving, by a server, a trigger signal from a triggering device coupled to a data center hardware network, the triggering device comprising an unprovisioned component within the data center hardware network;
transmitting, by the server, an executable script to the triggering device, the executable script configured to instruct the triggering device to generate a definition file comprising a unique identifier of the triggering device;
receiving, by the server, the definition file from the triggering device;
determining that the triggering device is incorrectly wired;
identifying, by the server, a configuration file associated with the triggering device based at least in part on the unique identifier; and
provisioning the triggering device by delivering, by the server, the configuration file to the triggering device.
12.	(Original)	The method of claim 11, wherein determining that the triggering device is incorrectly wired comprises: comparing the identified neighboring devices to a set of expected neighboring devices for the triggering device; and identifying the triggering device as improperly wired when at least one of the identified neighboring devices does not match the set of expected neighboring devices.
13.	(Original)	The method of claim 12, further comprising delivering a message indicating that the triggering device is incorrectly wired.
14.	(Original)	The method of claim 1, wherein the trigger signal received from the triggering device comprises a request for a network address, wherein the request for the network address is received by the server.
15.	(Original)	The method of claim 14, wherein the server comprises a Dynamic Host Configuration Protocol (“DHCP”) server, and wherein the DHCP server receives the request for the network address.
16.	(Original)	The method of claim 15, wherein transmitting by the server the executable script to the triggering device comprises: allocating a network address for the triggering device; and providing the allocated network address to the triggering device.
17.	(Currently amended)	A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by the one or more processors cause the one or more processors to:
receive a trigger signal from a triggering device coupled to a data center hardware network, the triggering device comprising an unprovisioned component within the data center hardware network;
transmit an executable script to the triggering device, the executable script configured to instruct the triggering device to generate a definition file comprising a unique identifier of the triggering device;
receive the definition file from the triggering device;
determine that the triggering device is correctly wired;
identify a configuration file associated with the triggering device based at least in part on the unique identifier; and
provision the triggering device by delivering the configuration file to the triggering device.
18.	(Original)	The non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors of claim 17, wherein identifying the configuration file associated with the triggering device based at least in part on the unique identifier comprises: querying a database for the configuration file designated for the triggering device, wherein the database links: a device unique identifier to a location and to a configuration file; and returning the configuration file in response to the query of the database.
19.	(Currently amended)	A system comprising:
a data center hardware network comprising at least one switch; and
at least one server communicatively coupled with the data center hardware network, wherein the at least one server is configured to:
receive a trigger signal from a triggering device coupled to a data center hardware network, the triggering device comprising an unprovisioned component within the data center hardware network;
transmit an executable script to the triggering device, the executable script configured to instruct the triggering device to generate a definition file comprising a unique identifier of the triggering device;
receive the definition file from the triggering device;
determine that the triggering device is correctly wired;
identify a configuration file associated with the triggering device based at least in part on the unique identifier; and
provision the triggering device by delivering the configuration file to the triggering device.
20.	(Original)	The system of claim 19, wherein the executable script is configured to instruct the triggering device to identify neighboring devices, and wherein the definition file further comprises information identifying neighboring devices of the triggering device. 
21.	(New)	A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by the one or more processors cause the one or more processors to:
receive a trigger signal from a triggering device coupled to a data center hardware network, the triggering device comprising an unprovisioned component within the data center hardware network;
transmit an executable script to the triggering device, the executable script configured to instruct the triggering device to generate a definition file comprising a unique identifier of the triggering device;
receive the definition file from the triggering device;
determine that the triggering device is incorrectly wired;
identify a configuration file associated with the triggering device based at least in part on the unique identifier; and
provision the triggering device by delivering the configuration file to the triggering device. 
22.	(New)	A system comprising:
a data center hardware network comprising at least one switch; and
at least one server communicatively coupled with the data center hardware network, wherein the at least one server is configured to:
receive a trigger signal from a triggering device coupled to a data center hardware network, the triggering device comprising an unprovisioned component within the data center hardware network;
transmit an executable script to the triggering device, the executable script configured to instruct the triggering device to generate a definition file comprising a unique identifier of the triggering device;
receive the definition file from the triggering device;
determine that the triggering device is incorrectly wired;
identify a configuration file associated with the triggering device based at least in part on the unique identifier; and
provision the triggering device by delivering the configuration file to the triggering device.

Allowable Subject Matter
7.	Claims 1-7 and 9-22 are allowed.
The following is an examiner's statement of reasons for allowance: 
Vedula et al. (USPUB# 2016/0196124 A1) teaches provisioning cloud-based software may include receiving provisioning information for provisioning a cloud-based software package, and determining modules that are part of the software package. The method may also include identifying a subset of the plurality of modules requiring parameters for provisioning that are included in the provisioning information, and provisioning the first set of modules using at least some of the parameters. The method may additionally include identifying a subset of modules requiring parameters that are not included in the provisioning information, and providing a self-service application configured to receive, at a later time, the parameters that are not included in the provisioning information and provision the second set of modules.
Grovers et al. (USPUB# 2019/0149416 A1) teaches a device in a network maintains a topology database of one or more topologies of entities in the network. The device identifies a replacement entity that has physically replaced a particular one of the entities in the network. The device determines whether neighbor information regarding one or more of the entities that neighbor the replacement entity matches neighbor information in the topology database associated with the replaced entity. The device determines whether client information regarding one of more clients of the replacement entity matches client information in the topology database associated with the replaced entity. The device sends an alert when the neighbor or client information of the replacement entity does not match the neighbor or client information in the topology database associated with the replaced entity.
Vedula, Grovers and other prior arts do not singularly or in combination disclose the limitations " the triggering device comprising an unprovisioned component within the data center hardware network; transmit an executable script to the triggering device, the executable script configured to instruct the triggering device to generate a definition file comprising a unique identifier of the triggering device; receive the definition file from the triggering device; determine that the triggering device is correctly/incorrectly wired; identify a configuration file associated with the triggering device based at least in part on the unique identifier; and provision the triggering device by delivering the configuration file to the triggering device. " in independent claim 1 and similarly in independent claims 11, 17, 19, 21 and 22. These limitations in combination with the remaining claim limitations provide a unique way for improving creation, control and operation of data centers by converging configuration patterns applied to a just-built network with missing and untested cabling, as disclosed in the applicant’s specifications (para [0005-0007]). 
Dependent claims 2-7, 9-10, 12-16, 18 and 20 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
•	The wireless area network has a main connecting device and a backup connection device. The settings of the main connecting device and parameters inputted by the system manager and stored in the main connecting device are backup in the backup connection device. The backup settings and parameters of the backup connection device is adjustable to be the same as or different from those the main connecting device. The method comprises the steps of a system diagnostic and testing procedure, a system parameter modification procedure, a system sleep and awake procedure, and a system alert procedure. Thereby, the settings and parameters of a wireless area network can be backup for avoiding the wireless area network to shutdown. Thereby, the wireless area network is used safely. (Lin ‘279)
•	Meter setup verification are provided. In one aspect, a device is provided including a communication interface and at least one processor. The communication interface receives a wiring setup configuration of at least one electronic power meter and at least one measured and/or calculated parameter from the at least one electronic power meter. The at least one processor determines if the at least one electronic power meter is wired correctly based on the wiring setup configuration of the at least one electronic power meter and the at least one measured and/or calculated parameter from the at least one electronic power meter. The device may be implemented in a separate client device or in the at least one electronic power meter. (Kagan ‘649)
•	Software-defined networking (SDN) is an emerging paradigm that has become increasingly popular in recent years. The core idea is to separate the control and data planes, allowing the construction of network applications using high-level abstractions that are translated to network devices through a southbound interface. SDN architecture is composed of three layers: 1) infrastructure layer, responsible exclusively for data forwarding; 2) control layer, which maintains the network view and provides core network abstractions; and 3) application layer, which uses abstractions provided by the control layer to implement network applications. SDN provides features, such as flexibility and programmability, that are key enablers to meet current network requirements (e.g., multi-tenant cloud networks and elastic optical networks). However, along with its benefits, SDN also brings new issues. In this survey we focus on issues related to fault management. Different fault management threat vectors are introduced by each layer, as well as by the interface between layers. Nevertheless, besides addressing fault management issues of its architecture, SDN also must handle the same problems faced by legacy networks. However, programmability and centralized management might be used to provide flexibility to deal with those issues. This paper presents an overview of fault management in SDN. The major contributions of this paper are as follows: 1) identification of the main fault management issues in SDN and classification according to the affected layers; 2) survey of efforts that address those issues and classification according to the affected planes, issues concerned, general approaches, and features; and 3) discussion about tradeoffs of different approaches and their suitability for different scenarios. (Da Rocha Fonseca et al. “A Survey on Fault Management in Software-Defined Networks”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/
Primary Examiner, Art Unit 2443